         Case 8:21-cv-02063-TDC Document 1 Filed 08/13/21 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Greenbelt Division)


 ANA MARIA FELIPE GONZALEZ
 c/o 519 H Street NW
 Washington, DC 20001
 (Montgomery County)

        Plaintiff,

 v.                                                        Civil Action No. __________________
 MOGOTILLO RESTAURANT, LLC
 d/b/a MOGOTILLO
 7637 New Hampshire Avenue
 Takoma Park, MD 20912
 (Montgomery County)

 CARLOS WALTER VILLATORO
 2717 Nicholson Street, Apt. 203
 Hyattsville, MD 20782
 (Prince George’s County)

 WILLIAMS A. CASTILLO
 7413 Tilden Street
 Hyattsville, MD 20784
 (Prince George’s County)

        Defendants.


                                        CO MPL AINT

1.     While Plaintiff worked at Defendants’ Mexican restaurant, Defendants failed to pay her

the applicable minimum wage. Defendants also failed to pay Plaintiff overtime wages by paying

her the same hourly rate across all hours worked, including overtime hours. Lastly, Defendants did

not pay Plaintiff for four weeks of work.
          Case 8:21-cv-02063-TDC Document 1 Filed 08/13/21 Page 2 of 10



2.      Plaintiff brings this action against Mogotillo Restaurant, LLC, Carlos Walter Villatoro, and

Williams A. Castillo (“Defendants”) to recover damages for Defendants’ willful failure to pay

regular, minimum, and overtime wages, in violation of the Fair Labor Standards Act (“FLSA”),

29 U.S.C. § 201 et seq.; the Maryland Wage and Hour Law (“MWHL”), Md. Code, Lab. & Empl.

Art., § 3-401 et seq.; and the Maryland Wage Payment and Collection Law (“MWPCL”), Md.

Code, Lab. & Empl. Art., § 3-501 et seq.

                                      Jurisdiction and Venue

3.      Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C.§ 1367 (supplemental jurisdiction).

4.      Venue is proper pursuant to 28 U.S.C. § 1391(b) and Local Rule 501(4) because all of the

parties reside in this district and division, or because a substantial part of the events or omissions

giving rise to Plaintiff’s claims occurred in this district and division.

                                                Parties

5.      Plaintiff Ana Maria Felipe Gonzalez is an adult resident of Montgomery County, Mary-

land.

6.      Defendant Mogotillo Restaurant, LLC is a Maryland limited liability corporation. It does

business as Mogotillo. Its principal place of business is located at 7637 New Hampshire Avenue,

Takoma Park, MD 20912. Its resident agent for service of process is Carlos W. Villatoro, 2717

Nicholson Street, Apt. 203, Hyattsville, MD 20782.

7.      Defendant Carlos Walter Villatoro is an adult resident of Maryland. He resides at 2717

Nicholson Street, Apt. 203, Hyattsville, MD 20782. He is an owner and member of Defendant

Mogotillo Restaurant, LLC. He exercises control over the operations of Mogotillo Restaurant, LLC

— including its pay practices.




                                                   2
             Case 8:21-cv-02063-TDC Document 1 Filed 08/13/21 Page 3 of 10



8.     Defendant Williams A. Castillo is an adult resident of Maryland. He resides at 7413 Tilden

Street, Hyattsville, MD 20784. He is an owner and member of Defendant Mogotillo Restaurant,

LLC. He exercises control over the operations of Mogotillo Restaurant, LLC — including its pay

practices.

                                       Factual Allegations
9.     Defendants own and operate the restaurant Mogotillo, located at 7637 New Hampshire

Avenue, Takoma Park, MD 20912.

10.    Plaintiff worked at Mogotillo from approximately October 26, 2019 through approximately

September 2, 2020.

11.    Defendants closed Mogotillo from approximately March 17, 2020 through June 12, 2020,

and Plaintiff did not work during that time.

12.    Plaintiff worked at Mogotillo as a kitchen laborer.

13.    Plaintiff’s job duties at Mogotillo primarily consisted of preparing and cooking food, wash-

ing dishes, and cleaning her workstation at the end of each shift.

14.    Plaintiff typically and customarily worked five to six days per week.

15.    Plaintiff typically and customarily worked an average of approximately fifty-nine and a

half hours per week.

16.    For example, during the workweek of March 7, 2020, through March 13, 2020, Plaintiff

worked approximately sixty-two hours. See Ex. A.

17.    At all relevant times, Defendants paid Plaintiff $12.00 per hour.

18.    Defendants typically and customarily paid Plaintiff in cash.

19.    At all relevant times, Defendants paid Plaintiff weekly.

20.    At all relevant times, Defendants paid Plaintiff on Saturdays.




                                                 3
            Case 8:21-cv-02063-TDC Document 1 Filed 08/13/21 Page 4 of 10



21.      Plaintiff typically and customarily worked more than forty hours per workweek for De-

fendants.

22.      At all relevant times, Defendants paid Plaintiff the same regular hourly rate across all hours

worked.

23.      At all relevant times, Defendants did not pay Plaintiff overtime wages — or one and one-

half times her regular hourly rate for hours worked in excess of forty in a workweek.

24.      In addition to not paying overtime wages, Defendants did not pay Plaintiff the applicable

Montgomery County minimum wage.

25.      For companies with fewer than ten employees, the Montgomery County minimum wage

was $12.50 per hour from July 1, 2019 through June 30, 2020, and $13.00 per hour from July 1,

2020 through June 30, 2021. Montgomery County Code § 27-68.

26.      Finally, Defendants did not pay Plaintiff for four weeks of work, or 177 hours. Defendants

did not pay her for work performed from February 15–21, 2020, March 14–20, 2020, July 25–31,

2020, and August 1–7, 2020.

27.      For each week the Defendants failed to pay Plaintiff, Defendants owe her the minimum

wage at the federal, Maryland, and Montgomery County rates. See 29 U.S.C. § 206(a)(1)(C) ($7.25

per hour); Md. Code, Lab. & Empl. Art. § 3-413 ($10.10 per hour from July 1, 2018 through

December 31, 2019, and $11.00 from January 1, 2020 through December 31, 2020); Montgomery

County Code § 27-68.

28.      Defendants owe Plaintiff approximately $12,000.00 in regular, minimum, and overtime

wages (excluding liquidated damages).

29.      Defendant Carlos Walter Villatoro participated in setting the restaurant’s hours of opera-

tions.




                                                   4
           Case 8:21-cv-02063-TDC Document 1 Filed 08/13/21 Page 5 of 10



30.      Defendant Carlos Walter Villatoro has participated in decisions to hire employees of

Mogotillo.

31.      Defendant Carlos Walter Villatoro participated in the decision to hire Plaintiff.

32.      Defendant Carlos Walter Villatoro participated in the decision to set Plaintiff’s work sched-

ule.

33.      Defendant Carlos Walter Villatoro participated in the decision to pay Plaintiff in cash.

34.      Defendant Carlos Walter Villatoro participated in the decision to set Plaintiff’s rate of pay.

35.      Defendant Carlos Walter Villatoro often handed Plaintiff her cash payments.

36.      Defendant Carlos Walter Villatoro had the authority to sign checks for Mogotillo Restau-

rant, LLC.

37.      Defendant Carlos Walter Villatoro has signed checks for Mogotillo Restaurant, LLC.

38.      In the final months of 2020, Defendant Carlos Walter Villatoro made Defendant Williams

A. Castillo a member of Mogotillo Restaurant, LLC.

39.      Defendant Carlos Walter Villatoro granted Defendant Williams A. Castillo authority to

exercise control over the operations of Mogotillo Restaurant, LLC.

40.      Defendant Williams A. Castillo participated in setting the restaurant’s hours of operations.

41.      Defendant Williams A. Castillo has participated in decisions to hire employees of Mogo-

tillo.

42.      Defendant Williams A. Castillo participated in the decision to set Plaintiff’s work schedule.

43.      Defendant Williams A. Castillo participated in the decision to continue to pay Plaintiff in

cash.

44.      Defendant Williams A. Castillo participated in the decision to continue Plaintiff’s rate of

$12.00 per hour.




                                                   5
          Case 8:21-cv-02063-TDC Document 1 Filed 08/13/21 Page 6 of 10



45.    Defendant Williams A. Castillo had the authority to sign checks for Mogotillo Restaurant,

LLC.

46.    Defendant Williams A. Castillo has signed checks for Mogotillo Restaurant, LLC.

47.    At all relevant times, Defendants had the power to hire and fire Plaintiff.

48.    At all relevant times, Defendants had the power to control Plaintiff’s work schedule.

49.    At all relevant times, Defendants had the power to supervise and control Plaintiff’s work.

50.    At all relevant times, Defendants had the power to set Plaintiff’s rate and manner of pay.

51.    At all relevant times, Defendants were aware that they were legally required to pay Plaintiff

one and one-half times her regular rate for all hours worked in excess of forty hours in any one

workweek.

52.    At all relevant times, Defendants were aware that they were legally required to pay Plaintiff

the applicable federal, Maryland, and Montgomery County minimum wage rates.

53.    At all relevant times, Defendants were aware that they were legally required to timely pay

Plaintiff all wages legally due to her.

54.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

55.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

56.    At all relevant times, Defendants had employees who handled food products, such as pork,

beef, or vegetables, that had been raised or grown outside of Maryland.

                                           COUNT I
      FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE FLSA
57.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.




                                                 6
            Case 8:21-cv-02063-TDC Document 1 Filed 08/13/21 Page 7 of 10



58.     Each defendant was an “employer” of Plaintiff within the meaning of the FLSA. 29 U.S.C.

§ 203(d).

59.     The FLSA requires employers to pay non-exempt employees at least $7.25 per hour. 29

U.S.C. § 206(a)(1)(C).

60.     The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

61.     Defendants violated the FLSA by knowingly failing to pay Plaintiff at leastt $7.25 per hour

for at least four weeks of her employment.

62.     Defendants violated the FLSA by knowingly failing to pay Plaintiff at least one and one-

half times her regular hourly rate for hours worked in excess of forty hours in any one workweek.

63.     Defendants’ violations of the FLSA were willful.

64.     For Defendants’ violations of the FLSA, Defendants are liable to Plaintiff for unpaid over-

time wages, an equal amount as liquidated damages, reasonable attorney’s fees and expenses, court

costs, interest, and any other relief deemed appropriate by the Court.

                                            COUNT II
      FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE MWHL
65.     Plaintiff incorporates the foregoing paragraphs as if set forth in their entirety herein.

66.     Each defendant was an “employer” of Plaintiff within the meaning of the MWHL. Md.

Code, Lab. & Empl. Art. § 3-401(b).

67.     The MWHL requires that employers pay non-exempt employees at least $10.10 per hour

from July 1, 2018 through December 31, 2019, and $11.00 from January 1, 2020 through Decem-

ber 31, 2020. Md. Code, Lab. & Empl. Art. § 3-413.


                                                   7
           Case 8:21-cv-02063-TDC Document 1 Filed 08/13/21 Page 8 of 10



68.     The MWHL requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. Md. Code,

Lab. & Empl. Art., §§ 3-415 and 3-420.

69.     Defendants violated the MWHL by knowingly failing to pay the required minimum wage

to Plaintiff.

70.     Defendants violated the MWHL by knowingly failing to pay Plaintiff one and one-half

times her regular hourly rate for hours worked in excess of forty hours in any one workweek.

71.     Defendants’ violations of the MWHL were willful.

72.     For Defendants’ violations of the MWHL, Defendants are liable to Plaintiff for unpaid

minimum and overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees

and expenses, court costs, interest, and any other relief deemed appropriate by the Court.

                                            COUNT III
                     FAILURE TO PAY WAGES UNDER THE MWPCL

73.     Plaintiff incorporates the foregoing paragraphs as if set forth in their entirety herein.

74.     Each defendant was an “employer” of Plaintiff within the meaning of the MWPCL. Md.

Code, Lab. & Empl. Art. § 3-501(b).

75.     The MWPCL requires employers to pay an employee whose employment terminates all

wages due on or before the day on which the employee would have been paid the wages if the

employment had not been terminated. Md. Code, Lab. & Empl. Art. § 3-505(a).

76.     The MWPCL requires employers to timely pay an employee on regular pay days. Md.

Code, Lab. & Empl. Art. § 3-502.

77.     The “wages” required to be timely paid by the MWPCL include regular, minimum and

overtime wages. Md. Code, Lab. & Empl. Art. § 3-501(c)(2). See also Peters v. Early Healthcare

Giver, Inc., 439 Md. 646, 654 (Md. 2014).


                                                   8
            Case 8:21-cv-02063-TDC Document 1 Filed 08/13/21 Page 9 of 10



78.    Defendants violated the MWPCL by knowingly failing to timely pay to Plaintiff all wages

due, including regular, minimum, and overtime wages.

79.    Defendants’ violations MWPCL were willful.

80.    For Defendants’ violations of the MWPCL, Defendants are liable to Plaintiff for three

times the amount of unpaid wages, reasonable attorney’s fees and expenses, court costs, interest,

and any other relief deemed appropriate by the Court.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $38,917.00, and grant

the following relief:

       a.         Award Plaintiff $36,000.00, consisting of the following overlapping elements:

                i.       unpaid minimum and overtime wages, plus an equal amount as liquidated

                         damages, pursuant to the FLSA, 29 U.S.C. § 216;

              ii.        unpaid Maryland minimum and overtime wages, plus an equal amount as

                         liquidated damages, pursuant to the MWHL, Md. Code, Lab. & Empl. Art.,

                         § 3-427;

              iii.       three times the amount of unpaid wages, pursuant to the MWPCL, Md.

                         Code, Lab. & Empl. Art., 3-507.2;

       b.         Award Plaintiff pre-judgment and post-judgment interest as permitted by law;

       c.         Award Plaintiff reasonable attorney’s fees and expenses at (as of this date, approx-

       imately $2,515.00);

       d.         Award Plaintiff court costs (currently, $402.00); and

       e.         Award any additional relief the Court deems just.




                                                   9
        Case 8:21-cv-02063-TDC Document 1 Filed 08/13/21 Page 10 of 10




August 13, 2021                      Respectfully submitted,

                                     DCWAGELAW
                                     By: /s/ Justin Zelikovitz
                                     JUSTIN ZELIKOVITZ, #17567
                                     519 H Street NW
                                     Washington, DC 20001
                                     Phone: (202) 803-6083
                                     Fax: (202) 683-6102
                                     justin@dcwagelaw.com

                                     Counsel for Plaintiff




                                      10
